Citation Nr: 1706179	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  16-50 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  
 

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from February 1952 to January 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in January 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

VA Medical Records

The record before the Board contains VA medical records beginning from August 2015.  The first available medical record is a follow-up phone call.  The nature of this record indicates that prior VA medical records remain unassociated with the claims file.  Accordingly, upon remand, all VA medical records should be obtained.    


VA Examination

The claim must also be remanded to obtain a new VA examination.  At his Board hearing, the Veteran indicated that his hearing impairment had been worsening since 2015, which is when the last VA examination was conducted.  See Board Hr'g Tr. 7.  After the hearing, he submitted a private audiological evaluation report from February 2017.  That report is not adequate to rate the disability because it does not contain puretone thresholds at 3000 Hertz.  See 38 C.F.R. § 4.85(d).  Also, speech discrimination scores are provided, but are listed as using the NU-6 (Northwestern University Auditory Test No. 6) instead of the Maryland CNC test.  See 38 C.F.R. § 4.85(a).  Even though not adequate for rating purposes, this evaluation reflects puretone thresholds that appear to indicate a worsening since the July 2015 VA examination.  

In light of these factors, a new VA examination is needed.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including, but not limited to those prior to August 26, 2015.  The request should include non-electronic and/or archived paper records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Arrange for the Veteran to undergo a VA audiological examination to evaluate the severity of his service-connected bilateral hearing loss condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's bilateral hearing loss condition.  In doing so, the examiner is asked to discuss the impact of the disability on the Veteran's daily life.  

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

